UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7628



BARRY NEIL HOUCHENS,

                                              Plaintiff - Appellant,

          versus


SERGEANT HUDDLESTON;   GERALD   K.   WASHINGTON;
SERGEANT CATRONE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-246-7)


Submitted:   April 7, 2006                  Decided:   April 26, 2006


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Neil Houchens, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barry Neil Houchens appeals the district court’s order

granting Defendants’ motion for summary judgment in his action

under 42 U.S.C. § 1983 (2000).      We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Houchens v. Huddleston, No. CA-

05-246-7 (W.D. Va. Oct. 4, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -